Title: To James Madison from Thomas Jefferson, 11 May 1785
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris May 11. 1785.
Your favor of Jan. 9. came to my hands on the 13th. of April. The very full and satisfactory detail of the proceedings of assembly which it contained, gave me the highest pleasure. The value of these communications cannot be calculated at a shorter distance than the breadth of the Atlantic. Having lately made a cypher on a more convenient plan than the one we have used, I now transmit it to you by a Monsr. Dora-dour who goes to settle in Virginia. His family will follow him next year. Should he have occasion of your patronage I beg leave to solicit it for him. They yesterday finished printing my notes. I had 200 copies printed, but do not put them out of my own hands, except two or three copies here, & two which I shall send to America, to yourself & Colo. Monroe, if they can be ready this evening, as promised. In this case you will receive one by Monsr. Doradour. I beg you to peruse it carefully because I ask your advice on it & ask nobody’s else. I wish to put it into the hands of the young men at the college, as well on account of the political as physical parts. But there are sentiments on some subjects which I apprehend might be displeasing to the country perhaps to the assembly or to some who lead it. I do not wish to be exposed to their censure, nor do I know how far their influence, if exerted, might effect a misapplication of law to such a publication were it made. Communicate it then in confidence to those whose judgments & information you would pay respect to: & if you think it will give no offence I will send a copy to each of the students of W. M. C. and some others to my friends & to your disposal. Otherwise I shall only send over a very few copies to particular friends in confidence & burn the rest. Answer me soon & without reserve. Do not view me as an author, & attached to what he has written. I am neither. They were at first intended only for Marbois. When I had enlarged them, I thought first of giving copies to three or four friends. I have since supposed they might set our young students into a useful train of thought, and in no event do I propose to admit them to go to the public at large. A variety of accidents have postponed my writing to you till I have no further time to continue my letter. The next packet will sail from Havre. I will then send your books & write more fully, but answer me immediately on the preceding subject. I am with much affection Dr. Sir Your friend & servt
Th: Jefferson
